THREADGILL, Judge.
The appellants, defendants in a limited partners’ derivative action, challenge a temporary injunction that prohibits, with two exceptions, the transfer of funds from the limited partnership to other entities owned by the general partner. We affirm the temporary injunction.
We reverse, however, that portion of the order that establishes the amount of the bond because the trial court refused to allow the appellants to present evidence regarding the bond. A trial court must provide both parties the opportunity to present evidence as to the amount of an appropriate bond. Longshore Lakes Joint Venture v. Mundy, 616 So.2d 1047 (Fla. 2d DCA 1993). In this case, when the appellants asked to recall the sole shareholder of the general partner to testify regarding a bond, the trial court denied the request. The appel-lee/trustee claims the appellants waived this issue by failing to proffer testimony. A proffer is not necessary, however, if the trial court indicates the proffer would be unavailing. Wright v. Schulte, 441 So.2d 660 (Fla. *1952d DCA 1983). On remand, the parties should be given the opportunity to present evidence regarding the appropriate amount for the bond.
Affirmed in part; reversed in part and remanded.
CAMPBELL, A.C.J., and QUINCE, J., concur.